Exhibit 10.2

HOME PROPERTIES, INC.
HOME PROPERTIES, L.P.
 
AMENDMENT NUMBER ONE TO EMPLOYMENT AGREEMENT
 
WHEREAS, Home Properties, L.P., a New York limited partnership (the "Company"),
Home Properties, Inc., a Maryland corporation ("HME") and Edward J. Pettinella
(the “Employee”) entered into that certain Amended and Restated Employment
Agreement, dated November 20, 2006 (the “Agreement”); and
 
WHEREAS, the Company and the Employee want to amend the Agreement to take into
account federal tax law changes under Section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations thereunder.
 
NOW THEREFORE, the Company and Employee hereby agree to the following
amendments, which shall be effective as of the effective date of the Agreement:
 
1.           Section 4.3 (Definition of Good Reason) is amended by deleting this
paragraph in its entirety and replacing it with the following:
 
4.3           Definition of Good Reason.  As used herein, "Good Reason" shall
mean: (a) a material breach of this Agreement by the Company or HME that is not
cured within 60 days after receiving notice of such breach, which notice must be
provided within 90 days of the initial existence of the Good Reason condition,
with the determination as to whether there has been a breach and whether the
breach is material to be determined by the Corporate Governance/Nominating
Committee in the reasonable and good faith exercise of its discretion; or (b)
any requirement by the Company that the Employee relocate to a principal place
of business outside of the Rochester, New York metropolitan area.  In no event
will Employee have Good Reason to resign if the Employee resigns more than one
year following the initial existence of the Good Reason condition.
 
2.           Section 4.5.2 (Additional Separation Pay) is amended by deleting
this paragraph in its entirety and replacing it with the following:
 
4.5.2                      Additional Separation Pay.  In the event of a
termination of this Agreement described in Section 4.5.1 of this Agreement, if
the Employee executes the release and waiver under Section 4.5.3 of this
Agreement and such release is not revoked, and the Employee has complied with
Section 4.9 of this Agreement, then in addition to the payments to be made
pursuant to Section 4.5.1 of this Agreement: (i) the Company shall pay to the
Employee within 20 business days after termination (but no earlier than the
expiration of the revocation period for the release, and in no event later than
the date that is 2 1/2 months after the end of the year in which the termination
occurred), a lump sum equal to the greater of 2.9 multiplied by (x) the
Employee's Base Salary, and (y) incentive compensation determined in accordance
with Section 3.2 of this Agreement for the year preceding the date of
termination; (ii) the Company shall pay to the Employee prior to March 15th of
the year following termination, the incentive compensation that the Employee
would have earned based on his targeted bonus as provided in Section 3.2 of this
Agreement pro-rated for the portion of the year that the Employee was an
employee; (iii) all restrictions on restricted stock held by the Employee shall
lapse; (iv) all options previously issued to the Employee shall vest and remain
exercisable until the earlier of their expiration date or one year following the
date of termination; and (v) the fringe benefits provided to the Employee during
the Term of this Agreement pursuant to Section 3.4 of this Agreement shall
continue until the earlier to occur of (A) December 31, 2010, or (B) the
Employee receives substantially equivalent benefits from a subsequent employer.
In the event that the termination occurs before the amount of the incentive
compensation for services rendered in the year preceding the date of termination
has been finally determined, then the payment to the Employee shall be an
estimate based on the Employee's targeted bonus with an adjustment to be made
promptly upon the determination of the actual amount pursuant to the Company's
Incentive Compensation Plan.
 
3.           Section 4.8.1 (Section 409A of the Code) is amended by adding the
following new sentence to the end thereof:
 
In accordance with and to the extent required by Section 409A, all reimbursement
and in-kind post-employment benefits provided under the Agreement will be
subject to the following rules:
 
 
§
The amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year.

 
 
§
The reimbursement of an eligible expense will be made on or before the last day
of the calendar year following the calendar year in which the expense was
incurred.

 
 
§
The right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

 


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
respective dates set forth below,
 
[Signature Page Follows]
 

 

--------------------------------------------------------------------------------

 
- 2 -


 
HOME PROPERTIES, L.P.
By: Home Properties, Inc.
Its: General Partner




Date: October 29, 2008                                                    
By:  /s/ David P. Gardner                    
David P. Gardner
Executive Vice President and Chief Financial Officer




HOME PROPERTIES, INC.




Date:  October 29, 2008                                    By:  /s/ Leonard F.
Helbig, III                      
Leonard F. Helbig, III
Chair of Compensation
Committee of the Board of Directors




Date: October 29, 2008                             By:    /s/ Edward J.
Pettinella                    
Edward J. Pettinella

--------------------------------------------------------------------------------
